Citation Nr: 0740784	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-34 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from September 30, 
2002 to June 7, 2005.

2.  Entitlement to an increased rating in excess of 30 
percent for PTSD from September 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 30 percent rating for PTSD, 
effective from September 30, 2002 (the date on which he filed 
his original claim for VA compensation for this disability).  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected psychiatric disability for separate periods 
of time, from September 30, 2002, to the present, based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

During the course of this appeal, by rating action of 
December 2005, the RO awarded the veteran a temporary total 
rating from June 8, 2005 to August 31, 2005, for 
hospitalization treatment for PTSD, pursuant to 38 C.F.R. 
§ 4.29.  The 30 percent rating for PTSD was resumed 
thereafter, effective September 1, 2005.

For the reasons that will be discussed below, the issue of 
entitlement to an increased rating in excess of 30 percent 
for PTSD from September 1, 2005 is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal with respect to the issue of 
entitlement to an initial rating greater than 30 percent for 
PTSD from September 30, 2002 to June 7, 2005 has been 
accomplished. 

2.  PTSD is manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to depressed mood, 
chronic sleep impairment with nightmares, and memory 
flashbacks and intrusive thoughts of his in-service combat-
related stressors for the period from September 30, 2002 to 
June 7, 2005.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for PTSD for the period from September 30, 2002 to 
June 7, 2005 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In letters dated November 2002, April 2004, and June 2004, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate a claim 
for service connection for PTSD (the claim at that time), the 
letter also notified the veteran of what information and 
evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  Thereafter, the veteran was 
afforded the opportunity to respond.  After the grant of 
service connection, and the filing of the veteran's notice of 
disagreement, an August 2005 statement of the case and a 
December 2005 supplemental statement of the case reflect 
adjudication of the claim for a higher initial rating for 
PTSD, and includes notice of the criteria for a higher rating 
for that disability (which is sufficient for 
Dingess/Hartman).  

As indicated above, the RO did not provide a notice letter 
specific to the claim for a higher rating, and such a notice 
error is presumed to be prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  However, given 
the above, and because the appellant and his representative 
have clearly demonstrated an understanding of what is needed 
substantiate the claim for higher rating, the Board finds 
that, under the circumstances of this case, this error does 
not require a remand with respect to the issue of entitlement 
to an initial rating in excess of 30 percent for PTSD from 
September 30, 2002 to June 7, 2005, because the error "did 
not affect the essential fairness of the adjudication." Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because the 
statements of the veteran and his representative throughout 
the appeal reflect that the veteran understood all of the 
elements of VCAA notification.  See also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Furthermore, as the Board's 
decision herein denies a higher initial rating from September 
30, 2002 to June 7, 2005, no disability rating or effective 
date is being, or is to be, assigned with respect to this 
period; thus, there is no possibility that appellate 
adjudication of the claim for an initial rating in excess of 
30 percent for PTSD from September 30, 2002 to June 7, 2005 
would prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the specific issue of entitlement to an initial 
rating in excess of 30 percent for PTSD from September 30, 
2002 to June 7, 2005.  Pertinent medical evidence associated 
with the claims file consists of the reports of VA 
examination in July 2004 and VA psychiatric treatment records 
up to June 2005.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the veteran and by his representative, on his behalf.

In summary, the Board concludes that the duties imposed by 
the VCAA have been considered and satisfied with respect to 
the issue of entitlement to an initial rating in excess of 30 
percent for PTSD from September 30, 2002 to June 7, 2005.  
Through various notices of the RO, the veteran has been 
notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis: Entitlement to an initial rating in excess of 
30 percent for PTSD from September 30, 2002 to June 7, 2005

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2007).

PTSD is rated under the criteria contained in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, which provides for the 
following evaluations:

A 100 percent rating is assigned for PTSD 
manifested by 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.

A 70 percent rating is assigned for PTSD 
manifested by 
occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

A 50 percent evaluation is assigned for PTSD 
manifested by 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 30 percent evaluation is assigned for PTSD 
manifested by 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).

A 10 percent evaluation is assigned for PTSD 
manifested by occupational and social impairment 
due to mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled by 
continuous medication.

A noncompensable evaluation is assigned for PTSD 
manifested by a mental condition has been formally 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. § 4.130.

The objective evidence pertaining to the veteran's 
psychiatric state for the period from September 30, 2002 to 
June 7, 2005 includes the report of a July 2004 VA 
psychiatric examination, which shows that he complained of 
depression, insomnia, nightmares, and memory flashbacks of 
his traumatic combat-related experiences from military 
service.  He had difficulty keeping a job and had an alcohol 
abuse problem, which interfered with his ability to maintain 
employment.  Although he tended to isolate himself, he 
maintained relations with several friends, but he otherwise 
avoided stimuli that reminded him of his stressors.  At the 
time of the examination, he had no history of psychiatric 
hospitalization.  He was diagnosed with PTSD of moderate 
severity and assessed with a Global Assessment of Functioning 
(GAF) score of 45, indicating serious impairment in social 
and occupational functioning.

VA outpatient treatment reports dated July 2004 to April 2005 
show, in pertinent part, that the veteran received counseling 
for PTSD, manifested by symptoms that included intrusive 
thoughts, nightmares, memory flashbacks, and socially 
isolative behavior.  He exhibited anti-social tendencies with 
his interactions with others, punctuated by occasional 
physical confrontations and frequent verbal confrontations.  
He also had ongoing problems with alcohol abuse.  He was 
deemed to have been capable of attending to his basic 
activities of daily living and of meeting family 
responsibilities, although he did not have a spouse or family 
and had one adult child.  He lived with his mother and helped 
her tend to the upkeep of her house.  According to the 
records, he last worked on a regular basis in 2002, after 
having left his job as a carpenter working as a civilian 
employee at the Pentagon.  Thereafter, he worked sporadically 
in other carpentry jobs or as parking lot attendant, but was 
unable to keep his jobs for more than a few months due to his 
persistent alcohol abuse.  

Applying the above facts to the pertinent rating criteria, 
the Board concludes that the veteran's PTSD is manifested by 
psychiatric symptoms that more closely approximate the 
criteria for a 30 percent evaluation under Diagnostic Code 
9411 for the period from September 30, 2002 to June 7, 2005.  
The clinical evidence for the aforementioned period does not 
demonstrate that his PTSD is manifested by the criteria for a 
50 percent evaluation, which includes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  Although 
the evidence indicates that the veteran does experience some 
difficulty in establishing and maintaining effective work and 
social relationships, as indicated by his GAF score of 45, he 
is nevertheless able to work, albeit sporadically and 
erratically, limited by his drinking problem, and was deemed 
to have been able to tend to his own basic activities of 
daily living and to meet his family obligations as a co-
habitant with his mother.  Therefore, the Board concludes 
that the severity of the veteran's PTSD is adequately 
reflected by the 30 percent evaluation currently assigned for 
the period from September 30, 2002 to June 7, 2005.  His 
claim for an initial rating in excess of 30 percent for PTSD 
for the aforementioned period is thus denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim in this regard, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the clinical evidence pertinent to the period from 
September 30, 2002 to June 7, 2005 does not indicate an 
exceptional or unusual disability picture associated with the 
veteran's PTSD, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the Board is not required to 
discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).

 
ORDER

An initial evaluation in excess of 30 percent for PTSD from 
September 30, 2002 to June 7, 2005 is denied.


REMAND

As previously stated, the claim for an initial evaluation in 
excess of 30 percent for PTSD for the period from September 
30, 2002 to June 7, 2005 is denied.  The veteran currently 
has the maximum rating for PTSD for the period from September 
8, 2005 to August 31, 2005, by rating action of December 
2005, which awarded him a temporary 100 percent rating for 
hospitalization treatment over 21 days for PTSD, pursuant to 
38 C.F.R. § 4.29, with resumption of the 30 percent rating on 
September 1, 2005.  Therefore, the sole remaining issue to be 
adjudicated is the veteran's entitlement to an increased 
rating in excess of 30 percent for PTSD from September 1, 
2005.

A review of the claims folder shows that there are no medical 
records associated with the evidence addressing the state of 
the appellant's PTSD that are more recent than September 
2005, and that the latest clinical assessment of his PTSD is 
the July 2004 VA psychiatric examination.  In a February 2006 
statement in support of his claim, the veteran indicated that 
his PTSD had increased in severity.  Therefore, the case 
should be remanded to the RO so that additional development 
of the evidence may be undertaken, including obtaining any 
recent records pertaining to the veteran's treatment for 
PTSD, and thereafter scheduling him for a VA psychiatric 
examination to assess the current severity of his PTSD.  [See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993): Where a veteran 
claims that his disability is worse than when originally 
rated, and the available evidence is too old for an adequate 
evaluation of his current condition, VA's duty to assist 
includes providing a new medical examination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991): Fulfillment of the VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Seals v. Brown, 8 Vet. App. 291, 295 (1995): Where 
the record does not reveal the current state of the veteran's 
disability, the fulfillment of VA's statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995): The veteran is entitled to a new VA 
examination where there is evidence (including his statements 
or testimony) that the condition has worsened since the last 
examination.]

The Board also notes during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim, including claims for rating increases 
and earlier effective dates for awards of VA compensation.  
Upon a review of the file, it appears that this case, as it 
pertains to the appeal for a higher evaluation for PTSD from 
September 1, 2005, must be remanded for proper notice to the 
veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In view of the foregoing discussion the case, as it pertains 
to the issue of entitlement to an increased rating for PTSD 
from September 1, 2005, is remanded for the following 
actions:

1.  The RO is to provide the veteran 
notice of the provisions of the VCAA and 
how it pertains to his claim of 
entitlement to an evaluation greater than 
30 percent for PTSD from September 1, 
2005.  The notice must comply with the 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007), and should also include an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or non-VA, who 
treated that veteran for his PTSD, from 
September 2005 to the present.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for 
a VA psychiatric examination by a 
psychiatrist or psychologist to evaluate 
his service-connected PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
Following the examination, the examiner 
should provide clinical observations, 
presented in a typed report.   The 
physician is to indicate which of the 
following (a), (b), (c), (d), or (e) 
most closely describes the impairment 
caused by the PTSD:

(a.)  Is the veteran's PTSD 
productive of occupational and 
social impairment with occasional 
decrease in his work efficiency 
and intermittent periods of 
inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events)?

(b.)  Is the veteran's PTSD 
productive of occupational and 
social impairment with reduced 
reliability and productivity due 
to such symptoms as: flattened 
affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than 
once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships?

(c.)  Is the veteran's PTSD 
productive of occupational and 
social impairment, with 
deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due 
to such symptoms as: suicidal 
ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or 
depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and 
maintain effective relationships?

(d.)  Is the veteran's PTSD 
productive of total occupational 
and social impairment, due to such 
symptoms as: gross impairment in 
thought processes or 
communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self 
or others; intermittent inability 
to perform activities of daily 
living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation, or own 
name?

A complete rationale is requested for the 
opinion(s) rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claim for 
an increased rating in excess of 30 
percent for PTSD from September 1, 2005 
should be readjudicated.  If the maximum 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


